Name: Commission Regulation (EEC) No 2602/88 of 19 August 1988 amending Regulation (EEC) No 2415/88 on the sale by tender, for export, of beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  trade;  animal product
 Date Published: nan

 No L 231 /2520 . 8 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2602/88 of 19 August 1988 amending Regulation (EEC) No 2415/88 on the sale by tender, for export, of beef held by certain intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2415/88 (3) provides for the sale by tender, for export, of beef held by certain intervention agencies ; Whereas, in the light of experience, changes should be made to the minimum requirements for the submission of tenders and to the criteria for fixing a minimum price, where necessary ; whereas, moreover, the list of destinations should be amended so as to increase the scope for sales ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2415/88 is hereby amended as follows : 1 . The following subparagraph is inserted after the second subparagraph of Article 2 ( 1 ) : 'However, a special additional invitation to tender shall be issued in August 1988 , the deadline for the submission of tenders being 12 a.m. on 23 August 1988 .' 2. Article 3 ( 1 ) (a) is replaced by the following : 'An offer shall be valid only if it relates to a quantity of not less than 25 000 tonnes and if the operator in question submits tenders in at least two Member States .' 3 . Article 3 (3) is replaced by the following : 'After the tenders received in respect of each specific invitation to tender have been examined, either one or more minimum selling prices shall be fixed or the sale will not be proceeded with . Where paragraph 1 (c) is applicable, the highest tenderer as referred to in Article 10 (2) of Regulation (EEC) No 2173/79 shall be the tenderer who offers the highest weighted average price.' 4. Annex I is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968, p . 24. (2) OJ No L 198 , 26 . 7. 1988, p. 24. 0 OJ No L 208 , 2. 8 . 1988 , p. 11 . No L 231 /26 Official Journal of the European Communities 20 . 8 . 88 ANNEX ANNEX I List of destinations Poland Romania Union of Soviet Socialist Republics Yugoslavia' Bulgaria Czechoslovakia German Democratic Republic Hungary